—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered June 26, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.